Title: Notes on Conversations with Benjamin Hichborn, 25 and 26 December 1800
From: Jefferson, Thomas
To: 


1800.
Dec. 25. Colo. Hitchburn thinks Dr. Eustis’s talents specious & pleasing, but not profound. he thinks Jarvis more solid.
he tells me what Colo. Monroe had before told me of, as coming from Hitchburn. thus he was giving me the characters of persons in Massachusets. speaking of Lowell, he said he was in the beginning of the revolution a timid whig, but, as soon as he found we were likely to prevail he became a great office hunter. and in the very breath of speaking of Lowell, he stopped, says he I will give you a piece of informn which I do not venture to speak of to others. there was a mr Hall in Mass. a reputable worthy man who becoming a little embarrassed in his affairs, I aided him, which made him very friendly to me. he went to Canada on some business. the governor there took great notice of him. on his return he took occasion to mention to me that he was authorised by the Govr. of Canada to give from 3. to 5000 guineas each to himself & some others, to induce them, not to do any thing to the injury of their country, but to befriend a good connection between England & it. Hitchburn said he would think of it, and asked Hall to come & dine with him tomorrow. after dinner he drew  Hall fully out; he told him he had his doubts, but particularly that he should not like to be alone in such a business. on that Hall named to him 4. others who were to be engaged, two of whom said Hitchburn are now dead & two living. Hitchburn, when he had got all he wanted out of Hall, declined in a friendly way. but he observed those 4. men from that moment to espouse the interests of Engld. in every point & on every occasion. tho’ he did not name the men to me, yet as the speaking of Lowell was what brought into his head to tell me this anecdote, I concluded he was one. from other circumstances respecting Stephen Higginson of whom he spoke, I conjectured him to be the other living one.
Dec. 26. In another conversn I mentioned to Colo. Hitchburn that tho he had not named names, I had strongly suspected Higginson to be one of Hall’s men. he smiled & said if I had strongly suspected any man wrongfully from his information he would undecieve me: that there were no persons he thought more strongly to be suspected himself than Higginson & Lowell! I considered this as saying they were the men. Higginson is employed in an important business about our navy.
